UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                               No. 98-4269
PAUL FRANK DETTORE, a/k/a Paul
Frank D'Ettore,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                               No. 98-4270
PAUL FRANK DETTORE, a/k/a Paul
Frank D'Ettore,
Defendant-Appellant.

Appeals from the United States District Court
for the District of South Carolina, at Anderson.
Henry M. Herlong, Jr., District Judge.
(CR-96-713, CR-97-953)

Submitted: October 6, 1998

Decided: October 19, 1998

Before HAMILTON and WILLIAMS, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. E. Jean Howard, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Paul Frank Dettore pled guilty to conspiracy to distribute marijuana
in violation of 21 U.S.C. § 846 (1994), a case originating in the Dis-
trict of South Carolina ("South Carolina case"). Dettore also pled
guilty to conspiracy to distribute marijuana in violation of 21 U.S.C.
§ 846, and possession with intent to distribute marijuana in violation
of 21 U.S.C. § 841(a)(1) (1994), a case originating in the Eastern Dis-
trict of Pennsylvania and transferred to the District of South Carolina
under Fed. R. Crim. P. 20 ("Pennsylvania case"). Dettore received a
total sentence of eighty-one months of imprisonment and three years
of supervised release on both convictions. He appeals his convictions
and sentence. Dettore's counsel filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), raising three issues but
stating that in his view there are no meritorious issues for appeal. Det-
tore has not filed a supplemental pro se brief and the Government
elected not to file a brief. The issues raised by Dettore's counsel are
without merit. After a review of the record, we affirm the judgment.

Dettore first raises the issue of whether the district court complied
with the requirements of Fed. R. Crim. P. 11 in taking Dettore's guilty
pleas. We accord great deference to the manner in which the district
court conducts the Rule 11 hearing, and evaluate alleged Rule 11 vio-
lations under a harmless error standard. See United States v. DeFusco,

                     2
949 F.2d 114, 116-17 (4th Cir. 1991). We will vacate a conviction
resulting from a guilty plea only if the trial court's violation of Rule
11 affected a defendant's substantial rights. Id. at 117. Our review of
the record reveals that the district court fully discussed the nature and
elements of the charges against Dettore, the applicable penalties,
including the effect of supervised release, and ensured that he con-
sulted with and was satisfied with his counsel. The court also
addressed the rights Dettore forfeited by virtue of his pleas, discussed
the impact of the Sentencing Guidelines, and ascertained that there
was a factual basis for the pleas. Finally, the court questioned Dettore
to ensure that his pleas were voluntary. Accordingly, we find no vio-
lation of Rule 11, much less one that affected Dettore's substantial
rights.

Counsel also raises as a potential claim the district court's calcula-
tion of the applicable guideline range. We lack authority, however, to
review a sentence that falls within a correctly calculated guideline
range and applicable statutory maximum. See United States v. Porter,
909 F.2d 789, 794 (4th Cir. 1990). Dettore's applicable guideline
range for the South Carolina case was fifty-one to sixty-three months'
imprisonment, and the maximum statutory term of imprisonment was
twenty years. See 21 U.S.C. §§ 841(b), 846. The applicable guideline
range for the Pennsylvania case was eighteen to twenty-four months,
and the maximum statutory term of imprisonment was five years. Id.
Accordingly, because Dettore's sentences did not exceed the maxi-
mum provided by the guidelines or the statute, we lack authority to
review them.

Finally, counsel for Dettore raises as a potential claim the district
court's denial of Dettore's request for a downward departure based
upon post-offense rehabilitation. The denial of a request for a down-
ward departure is reviewable only if the district court mistakenly
believed that it lacked the authority to depart. See United States v.
Underwood, 970 F.2d 1336, 1338 (4th Cir. 1992). Nothing in the sen-
tencing hearing reflects such a mistake on the part of the district
court, and accordingly we decline to review the court's decision not
to depart from the applicable guideline range.

This court requires that counsel inform his client, in writing, of the
client's right to petition the Supreme Court of the United States for

                     3
further review. If the client requests that a petition be filed, but coun-
sel believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     4